Petition for Writ of Mandamus Denied and Memorandum Opinion filed
July 12, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00503-CV



                 IN RE KURARAY AMERICA, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-62973

                        MEMORANDUM OPINION

      Relator Kuraray America, Inc. filed a petition for writ of mandamus and
emergency motion for temporary relief in this Court. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this Court to
compel the Honorable Lauren Reeder, presiding judge of the 234th District Court
of Harris County, to “vacate its June 25 and August 19, 2021 orders, deny
Plaintiffs’ and Providers’ Motions to Quash Production, and grant Kuraray
America’s Motion to Reconsider Production of Medical Reimbursement Discovery
and to Compel.”

      Relator has not established that it is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. Additionally, our
October 14, 2021 stay is lifted.


                                      PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2